IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-47,317-04


EX PARTE WINFRED RAY RANDALL, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 89F202 IN THE 5TH JUDICIAL DISTRICT COURT
CASS COUNTY


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated robbery.  His sentence was assessed at
confinement for a period of twenty-five years.  Applicant appealed the conviction in Ex parte
Randall, No. 06-95-002-CR (Tex. App. - Texarkana, March 7, 1995), but the appeal was
dismissed.
	After a review of the record, we find that Applicant's claims that challenge previous
habeas proceedings are not cognizable on habeas corpus review and should be denied
because such claims do not allege a jurisdictional defect in the trial court proceedings which
renders the judgment of conviction void, or a denial of a fundamental or constitutional right. 
See Ex parte Carmona, 185 S.W.3d 492 (Tex. Crim. App. 2006).  Therefore, we deny relief.
 Applicant's claims that challenge his conviction should be dismissed.  The application
does not contain sufficient specific facts establishing that these claims were not and could
not have been presented in a previously considered application.  Tex. Code Crim. Proc. Art.
11.07, § 4(a)-(c).  Therefore, these claims are dismissed.

DELIVERED: May 10, 2006
DO NOT PUBLISH